DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 26 June 2021 have been fully considered but they are not persuasive.
Applicant argues that since the seals of Guerenbourg are not explicitly shown in the figures, Guerenbourg does not explicitly disclose the lubricant flooded chamber being sealed against the drive shaft, an internal space of the bearing housing, and an outside of the bearing housing.  Applicant further states that the drive shaft (13) of Guerenbourg is within the bearing housing and, as a result, a seal is not placed against the surface of the drive shaft. 
However, it is impossible for the drive shaft of Guerenbourg to be fully within the bearing housing as the drive shaft connected to the rotor (12), which is outside of the bearing housing. Thus, the drive shaft must extend from within to outside of the bearing housing as shown in Guerenbourg Fig. 1. As Guerenbourg discloses is paragraph 0053 “the bearing housing … is equipped with suitable seals (not shown) to contain any lubricating fluid”, these seals must be along the drive shaft as the drive shaft extends through the housing. Thus, when given these seals, the bearing housing lubricated flooded chamber is sealed against the drive shaft, an internal space of the bearing housing, and an outside of the bearing housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guerenbourg et al. (“Guerenbourg”; US 2012/0099993), in view of Eriksen et al. (“Eriksen”; US 2018/0030964).
Regarding claim 1: Guerenbourg discloses bearing arrangement for a wind turbine comprising: 
a bearing housing (3, paragraph 0052); 
a drive shaft (13) arranged within the bearing housing in an axial direction along a longitudinal axis of the bearing housing (within 1, Fig. 2); and 
wherein the bearing comprises a lubricant flooded chamber, in which radial bearing pads (2) are arranged about the drive shaft (as shown in Fig. 3), the lubricant flooded chamber being sealed against the drive shaft, an internal space of the bearing 
Guerenbourg does not explicitly disclose a downwind bearing and an upwind bearing as radial fluid bearings, the downwind bearing and the upwind bearing being arranged between the bearing housing and the drive shaft.
However, Eriksen discloses a downwind bearing (1B) and an upwind (1F) bearing as radial fluid bearings (paragraph 0011), the downwind bearing and the upwind bearing being arranged between the bearing housing and the drive shaft (Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing of Guerenbourg to be both upwind and downwind bearings, as disclosed by Eriksen, in order to add support to the shaft. 
Regarding claim 2: Guerenbourg discloses the lubricant flooded chamber comprises a lubricant inlet (paragraph 0026).
Regarding claim 3: Guerenbourg discloses the lubricant inlet of the lubricant flooded chamber is fluidically connected via a lubricant pump to the bearing housing (paragraph 0026, “injected” implies pump, also paragraph 0054).
Regarding claim 4: Guerenbourg discloses the lubricant flooded chamber is connected to a drain outlet of the bearing housing or a collecting sump (32) of the bearing housing, further wherein the collecting sump is arranged underneath the drain outlet (paragraph 0054 – “returning it to a pump” implies an outlet).
Regarding claim 5: Guerenbourg discloses the lubricant flooded chamber is fluidically connected to an effective path provided by a lubricant flow channel (such as to a pump, paragraph 0054). 
Guerenbourg discloses downwind bearings may be axial bearings (paragraph 0033), but does not explicitly disclose an axial bearing of the bearing arrangement.
However, Eriksen discloses an axial bearing of the bearing arrangement paragraph 0039, as the bearing absorbs axial loads).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearings of Guerenbourg to be an axial bearing, as disclosed by Eriksen, in order to absorb axial loading of the shaft (paragraph 0039).
Regarding claim 6: Guerenbourg discloses multiple bearing pads (2) connected to a collar further wherein the lubricant flow channel of the axial bearing is formed between the collar and the multiple bearing pads (Fig. 3, inherent from the configuration).
Guerenbourg does not explicitly disclose the axial bearing comprises an axial collar and multiple axial bearing pads attached to an axial bearing stop.
However, Eriksen discloses the axial bearing comprises an axial collar (230) and multiple axial bearing pads (101, Fig. 7) attached to an axial bearing stop (11, paragraph 0039).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearings of Guerenbourg to 
Regarding claim 7: Guerenbourg as modified by Eriksen discloses the downwind bearing and/or the upwind bearing, Guerenbourg further discloses the bearing comprising the lubricant flooded chamber is a radial fluid bearing comprising a cylindrical seat within the bearing housing (as shown in Fig. 3), multiple radial bearing bodies arranged on the cylindrical seat and multiple radial tiltable support structures (30) secured to the multiple radial bearing bodies, further wherein each one of a multiple radial bearing pads is attached to one of the multiple radial tiltable support structures (paragraph 0021, 0056).
Regarding claim 11: Guerenbourg discloses the downwind bearing and/or the upwind bearing comprising the lubricant flooded chamber comprises an outer sealing for sealing the lubricant flooded chamber against the outside of the bearing housing, further wherein the outer sealing comprises an outer seal plate (inherent as the chamber is sealed from the outside of the bearing housing). 
Regarding claim 12: Guerenbourg discloses the outer sealing comprises at least one lip seal for sealing the outer sealing against the drive shaft (inherent as the chamber is sealed against the drive shaft).
Regarding claim 13: Guerenbourg discloses a dust sealing is attached to the outer sealing for preventing the entering of dust into the lubricant flooded chamber through the at least one lip seal of the outer sealing, further wherein the dust sealing comprises a dust seal plate and a further lip seal (as the chamber is sealed, dust will not enter the chamber either).
Regarding claim 15: Guerenbourg discloses a wind turbine comprising the bearing arrangement according to claim 1 (Fig. 1), wherein the wind turbine further comprises a rotor operatively connected to drive the drive shaft and a generator (140) operatively connected to be driven by the drive shaft (as shown in Fig. 1).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guerenbourg and Eriksen as applied to claim 1 above, and further in view of Kern et al. (“Kern”; DE 10 2015 221 412 A1, original included on IDS, translation included in file).
Regarding claim 8: Guerenbourg discloses the downwind bearing and/or the upwind bearing comprising the lubricant flooded chamber comprises an inner sealing for sealing the lubricant flooded chamber against the internal space of the bearing housing (as the whole housing is sealed), but does not explicitly disclose wherein the inner sealing comprises multiple inner sealing plates.
However, Kern discloses wherein the inner sealing comprises multiple inner sealing plates (26, 27).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the seal of Guerenbourg to include the sealing plates of Kern in order to better secure the seal. 
Regarding claim 9: Guerenbourg discloses a sealed bearing chamber but does not explicitly disclose the multiple inner sealing plates have a part-circular shape and are arranged so as to form a circular shaped inner sealing.
However, Kern discloses the multiple inner sealing plates have a part-circular shape and are arranged so as to form a circular shaped inner sealing (as shown in Fig. 1).

Regarding claim 10: Guerenbourg discloses a sealed bearing chamber comprises at least one of the inner sealing plates comprises at least one overflow opening from the lubricant flooded chamber to the internal space of the bearing housing (inherently leading to overflow reservoir 32, paragraph 0054).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guerenbourg and Eriksen as applied to claim 1 above, and further in view of Wadehn (US 2012/0070280).
Regarding claim 14: Guerenbourg discloses the lubricant flooded chamber but does not explicitly disclose the lubricant flooded chamber comprises a lubricant level sensor.
However, Wadehn discloses the lubricant flooded chamber comprises a lubricant level sensor (paragraph 0107 – the thickness of the lubricant film is directly related to the level of the fluid).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing of Guerenbourg to include the sensor of Wadehn in order to ensure there is enough fluid for operation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/Primary Examiner, Art Unit 2832